 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Fax: (510) 452-5510
 6
     Attorneys for Plaintiff
 7
     CARL EDWARDS
 8

 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11
      CARL EDWARDS, Individually,                   )
12                                                  )
                     Plaintiff,                     )       Case No. 2:18-cv-02434-MCE-AC
13                                                  )
      vs.
                                                    )       STIPULATION AND (PROPOSED)
14                                                  )       ORDER RE: “FIRST LOOK”
      CITY OF VALLEJO, a public entity,             )       AGREEMENT RE: DEFENDANTS’
15    VALLEJO CHIEF OF POLICE                       )       FEDERAL RULE OF CIVIL
      ANDREW BIDOU, in his individual and           )
16                                                  )       PROCEDURE 45 SUBPOENAS
      official capacities, VALLEJO POLICE
                                                    )       SEEKING PLAINTIFF’S
      OFFICERS SPENCER MUNIZ-
17                                                  )       MEDICAL, BILLING, AND X-RAYS
      BOTTOMLEY, MARK THOMPSON,                     )       RECORDS
18    BRETTON WAGONER, SERGEANT                     )
      STEVE DARDEN, and DOES 1 through              )
19    10, individually, jointly and severally,      )
                                                    )
20                   Defendants.                    )
                                                    )
21                                                  )
22

23          The parties, by and through their respective attorneys of record, hereby stipulate to the

24   following order being issued in this matter:

25      1. On December 4, 2018, Plaintiff’s counsel received Federal Rule of Civil Procedure 45

26          subpoenas for the Production of Documents which counsel for Defendants served or will

27          serve by Quest Discovery Services on the following entity:

28
     Case No. 2:18-cv-02434-MCE-AC: STIP & PROPOSED ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENAS
                                                        1
 1                 A.      Sutter Solano Medical Center – Central Billing Office, seeking “[a]ny and

 2                         all medical, billing, x-rays pertaining to Carl Edwards, DOB 09/01/1967,

 3                         specific to head, face, shoulders, back, arms, and hand injuries from

 4                         7/30/2012 to present. (Medical records and x-ray films requested

 5                         separately)”;

 6                 B.      Sutter Solano Medical Center – Radiology Department, seeking “[a]ny and

 7                         all medical, billing, x-rays pertaining to Carl Edwards, DOB 09/01/1967,

 8                         specific to head, face, shoulders, back, arms, and hand injuries from

 9                         7/30/2012 to present.” (Medical records and billing records requested

10                         separately)”;

11                 C.      Sutter Solano Medical Center – Medical Records, seeking “[a]ny and all

12                         medical, billing, x-rays pertaining to Carl Edwards, DOB 09/01/1967,

13                         specific to head, face, shoulders, back, arms, and hand injuries from

14                         7/30/2012 to present.” (Billing records and x-ray films requested

15                         separately).”

16      2. The subpoenas had production dates and times of December 18, 2018 at 9:30 a.m. and

17          December 21, 2018 at 9:30 a.m.

18      3. Plaintiff’s counsel contend that the subpoenaed documents likely contain privileged

19          information to which Defendants are not entitled (such as medical histories of unrelated

20          conditions and/or injuries), and that the subpoenas as drafted are overbroad insofar as they

21          seek discovery of information protected by Plaintiff’s physician-patient privilege and

22          privacy rights, and which is neither proportional to the needs of this case nor relevant to

23          the claims and defenses in this matter.

24      4. Plaintiff’s counsel and Defendants’ counsel met and conferred by email on December 7,

25          2018. The parties agree to the following “First-Look” Procedure:

26              a. Counsel for Defendants shall instruct Quest Discovery Services to obtain the

27                 subpoenaed documents on January 10, 2019; however, instead of producing the

28
     Case No. 2:18-cv-02434-MCE-AC: STIP & PROPOSED ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENAS
                                                      2
 1                 documents to counsel for Defendants, Quest Discovery Services shall instead

 2                 produce the documents directly to Plaintiff’s counsel’s business address: Haddad &

 3                 Sherwin LLP, 505 17th Street, Oakland, CA 94612.

 4              b. Upon receipt of the subpoenaed documents from Quest Discovery Services,

 5                 Plaintiff’s counsel will then have seven (7) business days to review the documents

 6                 to see if they contain any privileged information. Privileged information is

 7                 information regarding diagnoses or treatment of injuries or conditions that were not

 8                 sustained as a consequence of the incident underlying this case, and which have no

 9                 possible impact on Plaintiff’s treatment or recovery. The parties agree that

10                 information is not deemed privileged solely because it is sensitive and not directly

11                 related to Plaintiff’s treatment for the injuries sustained in the underlying incident.

12                 If the documents do contain such information, Plaintiff’s counsel shall redact

13                 and/or withhold the pages containing that information and Plaintiff’s counsel shall

14                 create a privilege log complying with Federal Rules of Civil Procedure

15                 45(e)(2)(A)(i)–(ii) and 26(b)(5)(A)(i)–(ii).

16              c. On or before the seventh (7th) business day after receiving the records from Quest

17                 Discovery Services, Plaintiff’s counsel shall serve the subpoenaed documents by

18                 Federal Express Priority Overnight on Defendants’ counsel; if Plaintiff’s counsel

19                 has redacted and/or withheld any information, they shall also concurrently serve the

20                 privilege log described in ¶ 3(b), above.

21      5. Counsel for Defendants shall pay for Quest Discovery Services in obtaining the documents

22          and producing them to Plaintiff’s counsel, and Plaintiff’s counsel shall pay to send them by

23          Federal Express Priority Overnight to Counsel for Defendants.

24      6. Counsel for Defendants reserves their rights to seek production of any documents that are

25          withheld and/or redacted by Plaintiff’s counsel pursuant to the terms of this agreement.

26          Should any such discovery dispute not be subject to resolution through the meet and confer

27

28
     Case No. 2:18-cv-02434-MCE-AC: STIP & PROPOSED ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENAS
                                                      3
 1          process, Defendants reserve their rights to file discovery motions with the Court seeking an

 2          Order requiring production of withheld documents.

 3

 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6
     DATED: January 3, 2019                      HADDAD & SHERWIN LLP
 7

 8
                                                 /s/ Teresa Allen
 9
                                                 TERESA ALLEN
10                                               Attorneys for Plaintiff
11

12   DATED: January 2, 2019                      CITY OF VALLEJO

13
                                                 /s/ Katelyn M. Knight
14

15                                               KATELYN M. KNIGHT
                                                 Deputy City Attorney
16                                               Attorney for Defendants

17

18                                       (PROPOSED) ORDER

19                 PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO

20   ORDERED.

21
     DATED: January 3, 2019.
22

23

24

25

26

27

28
     Case No. 2:18-cv-02434-MCE-AC: STIP & PROPOSED ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENAS
                                                     4
